DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-2 and 7-10 in the reply filed on 27 August 2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to Claim 10, line 2, “the collar” and “the upper rim of the collar” lack antecedent basis in the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiba (JP 2005-161305).


    PNG
    media_image1.png
    500
    240
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    492
    279
    media_image2.png
    Greyscale

With regard to Claim 1, Chiba discloses a hollow fiber module capable of processing various fluids ([0001]). Chiba discloses a housing for a diffusion and/or filtration device comprising a tubular midsection and header sections at both ends of the tubular midsection (Figure 1, [0016], tubular casing 2 comprising a main body 5 (tubular .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chiba (JP 2005-161305, machine translation), as applied to the claims above, in view of Gics (US 4,031,012) and Hosono (JP 2014-226607, machine translation).
With regard to Claim 2, Chiba discloses all the limitations in the claims as set forth above. Chiba discloses end caps 4 mounted on both ends of casing 2 (Figure 1, [0015]). However, Chiba is silent to wherein the header sections each comprise a collar having a diameter which is larger than the diameter of the header section, the upper rim of the collar defining a gap to the outside surface of the header section, and being positioned below the upper rim of the header section.

    PNG
    media_image3.png
    257
    715
    media_image3.png
    Greyscale

Gics discloses a separatory apparatus comprising a casing with fluid distribution channels for the fluid flowing external to hollow fiber capillaries (Abstract). Gics discloses that the extreme end sections 51 of the casing are larger than the rest of the separatory apparatus (C6/L42-48). The casing wall 52 extends into the extreme end section, forming a slot 53 (gap) between an extension 54 (header) of wall 52 and the outer wall 56 (collar) (C6/L42-48). The purpose of the slot is to engage a conforming projection of the casing header (C6/L42-48). Therefore, Gics discloses wherein the header sections each comprise a collar having a diameter which is larger than the diameter of the header section, the upper rim of the collar defining a gap to the outside surface of the header section.

    PNG
    media_image4.png
    449
    477
    media_image4.png
    Greyscale

Furthermore, Hosono discloses wherein the header sections each comprise a collar having a diameter which is larger than the diameter of the header section, the upper rim of the collar defining a gap to the outside surface of the header section, and being positioned below the upper rim of the header section (See Figure 1, [0011], header 15). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the housing of Chiba to comprise wherein the header sections each comprise a collar having a diameter which is larger than the diameter of the header section, the upper rim of the collar defining a gap to the outside surface of the header section, and being positioned below the upper rim of the header section, as .
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chiba (JP 2005-161305, machine translation), as applied to the claims above, in view of Tobiasz (WO 8402478).
With regard to Claim 7, Chiba discloses all the limitations in the claims as set forth above. Chiba discloses all the limitations of Claim 1. Chiba discloses one or more end caps having an inner surface which is axially symmetrical with regard to the longitudinal axis of the end cap and has an inner surface having the form of a funnel (Figure 1, [0015], end caps 4). Chiba discloses in the direction of increasing diameter, a first section (I) taking the form of a cylinder or a truncated cone and a middle section (II) taking the form of a torus segment (Figure 1, [0015]).
However, Chiba is silent to a third section (III) taking the form of a truncated cone, characterized in that the end cap comprises a circumferential planar sealing face sloping at an angle in the range of from about 5° to about 10°.

    PNG
    media_image5.png
    371
    486
    media_image5.png
    Greyscale

Tobiasz discloses an end closure for a tubular housing comprising an end cap fitting over the end of the tubular housing (Abstract). Tobiasz discloses an end cap for a diffusion and/or filtration device having an inner surface which is axially symmetrical with regard to the longitudinal axis of the end cap and has an inner surface having the form of a funnel (Figure 2, Abstract). Tobiasz discloses the end cap comprising, in the direction of increasing diameter, a first section I taking the form of a cylinder or truncated cone (Figure 2, P6/L1-8, port 34). Tobiasz discloses a middle section II taking the form of a torus segment (Figure 2, torus segment leading from port 34 to widest part of inner surface). Tobiasz discloses a third section III taking the form of a truncated cone, characterized in that the end cap comprises a circumferential planar sealing face sloping at an angle in the range of from about 5° to about 10° (Figure 2, Abstract, Page 5, the end cap defining an in internal annular face 28 defining, in turn, an angle of essentially 5° to 70° to the axis of the tubular housing).

With regard to Claim 8, Chiba discloses a) a housing according to Claim 1, defining a longitudinally extending internal chamber including a first end and a second end (Figure 1, [0015]-[0016], first end and second end of hollow fiber module). Chiba discloses b) a bundle of semi-permeable hollow fiber membranes disposed within the internal chamber and extending longitudinally from the first end of the internal chamber to the second end of the internal chamber, the hollow fiber membranes each having an outer surface, and a first end and a second end corresponding to the first end and the second end of the internal chamber (Figure 1, [0015]-[0016]).
Chiba discloses c) end wall means supporting the first and second ends of the hollow fiber membranes within the internal chamber so as to sealingly separate the first ends and second ends of the hollow fiber membranes from the outer surfaces of the hollow fiber membranes between the first ends and second ends thereof (Figure 1, Abstract, potting resin 7).
Further with regard to Claim 8, modified Chiba of Claim 7 comprises d) end caps sealing the mouths of the housing, wherein each end cap has an inner surface which is axially symmetrical with regard to the longitudinal axis of the end cap and has an inner surface having the form of a funnel and comprising, in the direction of increasing Claim 7).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chiba (JP 2005-161305, machine translation) in view of Tobiasz (WO 8402478), as applied to the claims above, and in further view of Gics (US 4,031,012). 
With regard to Claim 9, modified Chiba discloses all the limitations in the claims as set forth above. Chiba discloses that the end cap 4 is sealed against the casing 2 at two points including the tip surface 24a of the second sleeve portion 24 (Figure 3, [0033]) and a locking ride of the end cap which fits into a recess 16 of the casing 2 (Figure 3, [0020]). However, modified Chiba is silent to wherein the upper rim of the header section of the housing slopes at the same angle as the circumferential planar sealing face of the end cap, the upper rim of the header section of the housing and the circumferential planar sealing face of the end cap contacting each other and forming a first tight seal.
It would be obvious to one of ordinary skill for two surfaces of a liquid tight seal to be flush with each other to create the liquid tight seal.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the upper rim of the header section of the housing slopes at the same angle as the circumferential planar sealing face of the end cap, the upper rim of the header section of the housing and the circumferential planar sealing 
However, modified Chiba is silent to the outer rim of the end cap being fused to the housing and providing a second tight seal.
Gics discloses that a hermetic seal is established by a sealing flange at each end of the casing in which the headers are ultrasonically welded (fused) to the open end of the casing while an O-ring is compressed (Abstract).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the outer rim of the end cap of modified Chiba to be fused to the housing and providing a second tight seal, as taught by Gics, to create a hermetic seal and liquid tight seal.
With regard to Claim 10, modified Chiba comprises wherein the outer rim of the end cap is fused to the housing to provide a second tight seal (see Claim 9). However, modified Chiba is silent to wherein the outer rim of the end cap is fused to the upper rim of a collar of the housing to provide the second tight seal.
Gics discloses that a hermetic seal is established by a sealing flange at each end of the casing in which the headers are ultrasonically welded (fused) to the open end of the casing while an O-ring is compressed (Abstract). Furthermore, Gics discloses that the extreme end sections 51 of the casing are larger than the rest of the separatory apparatus (C6/L42-48). The casing wall 52 extends into the extreme end section, forming a slot 53 between an extension 54 (header) of wall 52 and the outer wall 56 (collar) (C6/L42-48). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777